 

Exhibit 10.20

FORM OF INDEMNITY AGREEMENT

This Indemnity Agreement, dated as of May __, 2013, is made by and between
Marchex, Inc., a Delaware corporation (the “Company”), and
_________________________ (the “Indemnitee”).

RECITALS

A. The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations;

B. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;

C. The Company and the Indemnitee recognize that plaintiffs often seek damages
in such large amounts and the costs of litigation may be so great (whether or
not the case is meritorious), that the defense and/or settlement of such
litigation is often beyond the personal resources of directors and officers;

D. The Company desires to attract and retain talented and experienced
individuals, such as the Indemnitee, to serve as directors, officers, employees
and agents of the Company and its subsidiaries and wishes to indemnify its
directors, officers, employees and other agents to the maximum extent permitted
by law;

E. Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (“Section 145”), empowers the Company to indemnify its
directors, officers, employees and agents by agreement and to indemnify persons
who serve, at the request of the Company, as the directors, officers, employees
or agents of other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive; and

F. In order to induce the Indemnitee to serve or continue to serve as a
director, officer, employee or agent of the Company and/or one or more
subsidiaries of the Company, free from undue concern for claims for damages
arising out of or related to such services to the Company and/or one or more
subsidiaries of the Company, the Company has determined and agreed to enter into
this Agreement with the Indemnitee.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Indemnitee and the Company hereby agree as
follows:

 

--------------------------------------------------------------------------------

 

1. Definitions. As used in this Agreement:

(a) “Agent” means any person who is or was a director, officer, employee or
agent of the Company or a subsidiary of the Company; or is or was serving at the
request of, for the convenience of, or to represent the interests of the Company
or a subsidiary of the Company as a director, officer, employee or agent of
another foreign or domestic corporation, partnership, joint venture, trust or
other enterprise; or was a director, officer, employee or agent of a foreign or
domestic corporation which was a predecessor corporation of the Company or a
subsidiary of the Company, or was serving as a director, officer, employee or
agent of another enterprise at the request of, for the convenience of, or to
represent the interests of such predecessor corporation.

(b) “Board” means the Board of Directors of the Company.

(c) “Expenses” shall include all out-of-pocket costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements), actually and reasonably incurred by the Indemnitee in connection
with either the investigation, defense or appeal of a Proceeding or establishing
or enforcing a right to indemnification under this Agreement, Section 145 or
otherwise; provided, however, that “Expenses” shall not include any judgments,
fines, ERISA excise taxes or penalties, or amounts paid in settlement of a
Proceeding.

(d) “Independent Counsel” means a law firm, or a member of such a law firm, that
is experienced in matters of corporation law and neither currently is, nor
within the past five years has been, retained to represent: (i) the Company or
the Indemnitee in any matter material to either such party or (ii) any other
party to or witness in the proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement.

(e) “Proceeding” means any threatened, pending or completed action, suit or
other proceeding, whether civil, criminal, administrative, or investigative.

(f) “Subsidiary” means any corporation of which more than 50% of the outstanding
voting securities is owned directly or indirectly by the Company, by the Company
and one or more other subsidiaries, or by one or more other subsidiaries.

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an Agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity the Indemnitee currently serves as an Agent
of the Company, so long as the Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Bylaws of the
Company or any subsidiary of the Company or until such time as the Indemnitee
tenders his or her resignation in writing; provided, however, that nothing
contained in this Agreement is intended to create any right to continued
employment by the Indemnitee.

2

--------------------------------------------------------------------------------

 

3. Liability Insurance.

(a) Maintenance of D&O Insurance. The Company hereby covenants and agrees that,
so long as the Indemnitee shall continue to serve as an Agent of the Company and
thereafter so long as the Indemnitee shall be subject to any possible Proceeding
by reason of the fact that the Indemnitee was an Agent of the Company, the
Company, subject to Section 3(c), shall promptly obtain and maintain in full
force and effect directors’ and officers’ liability insurance (“D&O Insurance”)
in reasonable amounts from established and reputable insurers, as more fully
described below.

(b) Rights and Benefits. In all policies of D&O Insurance, the Indemnitee shall
qualify as an insured in such a manner as to provide the Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s independent directors (as defined by the insurer) if the Indemnitee is
such an independent director; of the Company’s non-independent directors if the
Indemnitee is not an independent director; of the Company’s officers if the
Indemnitee is an officer of the Company; or of the Company’s key employees, if
the Indemnitee is not a director or officer but is a key employee.

(c) Limitation on Required Maintenance of D&O Insurance. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain D&O
Insurance if the Company determines in good faith that: such insurance is not
reasonably available; the premium costs for such insurance are disproportionate
to the amount of coverage provided; the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit; the Indemnitee
is covered by similar insurance maintained by a subsidiary of the Company; the
Company is to be acquired and a tail policy of reasonable terms and duration is
purchased for pre-closing acts or omissions by the Indemnitee; or the Company is
to be acquired and D&O Insurance will be maintained by the acquirer that covers
pre-closing acts and omissions by the Indemnitee.

4. Mandatory Indemnification. Subject to the terms of this Agreement:

(a) Third Party Actions. If the Indemnitee was or is a party or is threatened to
be made a party to any Proceeding (other than an action by or in the right of
the Company) by reason of the fact that the Indemnitee is or was an Agent of the
Company, or by reason of anything done or not done by the Indemnitee in such
capacity, the Company shall indemnify the Indemnitee against all Expenses and
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes and penalties, and amounts paid in settlement)
actually and reasonably incurred by the Indemnitee, or on the Indemnitee’s
behalf, in connection with the investigation, defense, settlement or appeal of
such Proceeding, provided the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or Proceeding, had no
reasonable cause to believe his or her conduct was unlawful.

3

--------------------------------------------------------------------------------

 

(b) Derivative Actions. If the Indemnitee was or is a party or is threatened to
be made a party to any Proceeding brought by or in the right of the Company by
reason of the fact that the Indemnitee is or was an Agent of the Company, or by
reason of anything done or not done by the Indemnitee in such capacity, the
Company shall indemnify the Indemnitee against

all Expenses actually and reasonably incurred by the Indemnitee, or on the
Indemnitee’s behalf, in connection with the investigation, defense, settlement
or appeal of such Proceeding, provided the Indemnitee acted in good faith and in
a manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; except that no indemnification under this Section 4(b)
shall be made in respect to any claim, issue or matter as to which the
Indemnitee shall have been finally adjudged to be liable to the Company by a
court of competent jurisdiction unless and only to the extent that the Court of
Chancery of the State of Delaware (the “Delaware Court”) or the court in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such amounts which
the Delaware Court or such other court shall deem proper.

(c) Actions where Indemnitee is Deceased. If the Indemnitee was or is a party or
is threatened to be made a party to any Proceeding by reason of the fact that
the Indemnitee is or was an Agent of the Company, or by reason of anything done
or not done by the Indemnitee in such capacity, and if, prior to, during the
pendency of or after completion of such Proceeding the Indemnitee is deceased,
the Company shall indemnify the Indemnitee’s heirs, executors and administrators
against all Expenses and liabilities of any type whatsoever to the extent the
Indemnitee would have been entitled to indemnification pursuant to this
Agreement were the Indemnitee still alive.

(d) Certain Terminations. The termination of any Proceeding or of any claim,
issue, or matter therein by judgment, order, settlement, or conviction, or upon
a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that the
Indemnitee did not act in good faith and in a manner which the Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or Proceeding, that the Indemnitee had
reasonable cause to believe that the Indemnitee’s conduct was unlawful.

(e) Limitations. Notwithstanding the foregoing, the Company shall not be
obligated to indemnify the Indemnitee for Expenses or liabilities of any type
whatsoever for which payment is actually made to or on behalf of the Indemnitee
under an insurance policy, or under a valid and enforceable indemnity clause,
bylaw or agreement.

(f) Witness. In the event that Indemnitee is not a party or threatened to be
made a party to a Proceeding, but is subpoenaed (or given a written request to
be interviewed by a government authority) in such a Proceeding by reason of the
fact that the Indemnitee is or was an Agent of the Company, or by reason of
anything witnessed or allegedly witnessed by the Indemnitee in that capacity,
the Company shall indemnify the Indemnitee against all actually and reasonably
incurred out-of-pocket costs (including without limitation legal fees) incurred
by the Indemnitee in responding to such subpoena or written request for an
interview. As a condition to this right, Indemnitee must provide notice of such
subpoena or request to the Company within 14 days of Indemnitee’s receipt
thereof (this notice condition shall control over Section 7(a), which shall not
apply to this section 4(f)).

4

--------------------------------------------------------------------------------

 

5. Indemnification for Expenses in a Proceeding in Which the Indemnitee is
Wholly or Partly Successful.

(a) Successful Defense. Notwithstanding any other provisions of this Agreement,
to the extent that the Indemnitee has been successful, on the merits or
otherwise, in defense of any Proceeding (including, without limitation, an
action by or in the right of the Company) in which the Indemnitee was a party by
reason of the fact that the Indemnitee is or was an Agent of the Company at any
time, the Company shall indemnify the Indemnitee against all Expenses actually
and reasonably incurred by or on behalf of the Indemnitee in connection with the
investigation, defense or appeal of such Proceeding.

(b) Partially Successful Defense. Notwithstanding any other provisions of this
Agreement, to the extent that the Indemnitee is a party to or a participant in
any Proceeding (including, without limitation, an action by or in the right of
the Company) in which the Indemnitee was a party by reason of the fact that the
Indemnitee is or was an Agent of the Company at any time and is successful, on
the merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify the Indemnitee against
all Expenses actually and reasonably incurred by or on behalf of the Indemnitee
in connection with each successfully resolved claim, issue or matter.

(c) Dismissal. For purposes of this section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

6. Mandatory Advancement of Expenses. Subject to the terms of this Agreement and
following notice pursuant to Section 7(a) below, the Company shall advance all
Expenses reasonably incurred by or on behalf of the Indemnitee in connection
with the investigation, defense, settlement or appeal of any Proceeding to which
the Indemnitee is a party or is threatened to be made a party by reason of the
fact that the Indemnitee is or was an Agent of the Company (unless there has
been a final determination that the Indemnitee is not entitled to
indemnification for such Expenses) upon receipt of (a) an undertaking by or on
behalf of the Indemnitee to repay the amount advanced in the event that it shall
ultimately be determined that the Indemnitee is not entitled to indemnification
by the Company and (b) satisfactory documentation supporting such Expenses. Such
advances are intended to be an obligation of the Company to the Indemnitee
hereunder and shall in no event be deemed to be a personal loan. The advances to
be made hereunder shall be paid by the Company to the Indemnitee within twenty
(20) days following delivery of a written request therefor by the Indemnitee to
the Company. In the event that the Company fails to pay Expenses incurred by the
Indemnitee as required by this Section 6, the Indemnitee may seek mandatory
injunctive relief from any court having jurisdiction to require the Company to
pay Expenses as set forth in this Section 6 . If the Indemnitee seeks mandatory
injunctive relief pursuant to this Section 6, it shall not be a defense to
enforcement of the Company’s obligations set forth in this Section 6 that the
Indemnitee has an adequate remedy at law for damages.

7. Notice/Cooperation by Indemnitee.

(a) Notice by Indemnitee. Promptly after receipt by the Indemnitee of notice of
the commencement of or the threat of commencement of any Proceeding, the
Indemnitee shall, if the Indemnitee believes that indemnification with respect
thereto may be sought from the Company under this Agreement, notify the Company
in writing of the commencement or threat of commencement thereof; provided,
however, that failure of the Indemnitee to provide such notice will not relieve
the Company of its liability hereunder if the Company receives notice of such
Proceeding from any other source. In addition, Indemnitee shall give the Company
such information and cooperation as it may reasonably require and as shall be
within Indemnitee’s power.

5

--------------------------------------------------------------------------------

 

(b) Insurance. If the Company receives notice pursuant to Section 7(a) hereof of
the commencement of a Proceeding that may be covered under D&O Insurance then in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c) Defense. In the event the Company shall be obligated to pay the reasonable
Expenses of any Proceeding against the Indemnitee, the Company shall be entitled
to assume the defense of such Proceeding, with counsel selected by the Company
and approved by the Indemnitee (which approval shall not be unreasonably
withheld), upon the delivery to the Indemnitee of written notice of its election
so to do. After delivery of such notice, and the retention of such counsel by
the Company, the Company will not be liable to the Indemnitee under this
Agreement for any fees of counsel subsequently incurred by the Indemnitee with
respect to the same Proceeding, provided that (i) the Indemnitee shall have the
right to employ his or her own counsel in any such Proceeding at the
Indemnitee’s expense; and (ii) the Indemnitee shall have the right to employ his
or her own counsel in any such Proceeding at the Company’s expense if (A) the
Company has authorized the employment of counsel by the Indemnitee at the
expense of the Company, (B) the Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and the Indemnitee in
the conduct of any such defense, or (C) the Company shall not, in fact, have
employed counsel to assume the defense of such Proceeding.

8. Right to Indemnification.

(a) Right to Indemnification. In the event that Section 5(a) is inapplicable,
the Company shall indemnify the Indemnitee pursuant to this Agreement unless,
and except to the extent that, it shall have been determined by one of the
methods listed in Section 8(b) that the Indemnitee has not met the applicable
standard of conduct required to entitle the Indemnitee to such indemnification.

(b) Determination of Right to Indemnification. A determination of the
Indemnitee’s right to indemnification hereunder shall be made at the election of
the Board by (i) a majority vote of directors who are not parties to the
Proceeding for which indemnification is being sought, even though less than a
quorum, or by a committee consisting of directors who are not parties to the
Proceeding for which indemnification is being sought, who, even though less than
a quorum, have been designated by a majority vote of the disinterested
directors, or (ii) if there are no such disinterested directors or if the
disinterested directors so direct, by an Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to the Indemnitee.

6

--------------------------------------------------------------------------------

 

(c) Submission for Decision. As soon as practicable, and in no event later than
thirty (30) days after the Indemnitee’s written request for indemnification, the
Board shall select the method for determining the Indemnitee’s right to
indemnification. The Indemnitee shall cooperate with the person or persons or
entity making such determination with respect to the Indemnitee’s right to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board or stockholder of the Company shall act
reasonably and in good faith in making a determination regarding the
Indemnitee’s entitlement to indemnification under this Agreement.

(d) Application to Court. If (i) the Indemnitee’s claim for indemnification or
advancement of Expenses is denied, in whole or in part, (ii) no disposition of
such claim is made by the Company within ninety (90) days after the request
therefor, (iii) the advancement of Expenses is not timely made pursuant to
Section 6 of this Agreement or (iv) payment of indemnification is not made
pursuant to Section 5 of this Agreement, the Indemnitee shall have the right to
apply to the Delaware Court, the court in which the Proceeding is or was pending
or any other court of competent jurisdiction, for the purpose of enforcing the
Indemnitee’s right to indemnification (including the advancement of Expenses)
pursuant to this Agreement.

(e) Expenses Related to the Enforcement or Interpretation of this Agreement. The
Company shall indemnify the Indemnitee against all reasonable Expenses incurred
by the Indemnitee in connection with any hearing or proceeding under this
Section 8 to determine the Indemnitee’s right to indemnification and against all
reasonable Expenses incurred by the Indemnitee to bring or defend any other
proceeding between the Company and the Indemnitee involving the interpretation
or enforcement of the rights of the Indemnitee under this Agreement, but only if
and to the extent the Indemnitee is successful in the foregoing.

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated:

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to the
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, with a reasonable
allocation where appropriate, unless (i) such indemnification is expressly
required to be made by law, (ii) the Proceeding was authorized by the Board,
(iii) such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the General Corporation Law
of Delaware or (iv) the Proceeding is brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under Section 145 in advance of a final determination;

(b) Lack of Good Faith. To indemnify the Indemnitee for any Expenses incurred by
the Indemnitee with respect to any Proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
Proceeding was not made in good faith or was frivolous;

7

--------------------------------------------------------------------------------

 

(c) Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding or claim unless the Company
consents to such settlement, which consent shall not be unreasonably withheld;

(d) Claims Under Section 16(b). To indemnify the Indemnitee for Expenses and the
payment of profits made from the purchase and sale (or sale and purchase) by the
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of state
statutory law or common law; or

(e) Payments Contrary to Law. To indemnify or advance Expenses to the Indemnitee
for which payment is prohibited by applicable law.

10. Non-Exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to action in
the Indemnitee’s official capacity and as to action in another capacity while
occupying the Indemnitee’s position as an Agent of the Company, except that this
Agreement shall supercede any prior indemnity agreements between the parties.

11. Permitted Defenses. It shall be a defense to any action for which a claim
for indemnification is made under this Agreement (other than an action brought
to enforce a claim for Expenses pursuant to Section 6 hereof, provided that the
required undertaking has been tendered to the Company) that the Indemnitee is
not entitled to indemnification because of the limitations set forth in
Sections 4 and 9 hereof. Neither the failure of the Company (including its
Board) or an Independent Counsel to have made a determination prior to the
commencement of such enforcement action that indemnification of the Indemnitee
is proper in the circumstances, nor an actual determination by the Company
(including its Board) or an Independent Counsel that such indemnification is
improper, shall be a defense to the action or create a presumption that the
Indemnitee is not entitled to indemnification under this Agreement or otherwise.

12. Subrogation. In the event the Company is obligated to make a payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery under an insurance policy or any other indemnity
agreement covering the Indemnitee, who shall execute all documents required and
take all action that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights (provided that the
Company pays the Indemnitee’s costs and expenses of doing so), including without
limitation by assigning all such rights to the extent of such indemnification or
advancement of Expenses.

13. Survival of Rights.

(a) Survival. All agreements and obligations of the Company contained herein
shall continue during the period the Indemnitee is an Agent of the Company and
shall continue thereafter so long as the Indemnitee shall be subject to any
possible claim or threatened, pending or completed Proceeding by reason of the
fact that the Indemnitee was serving in the capacity referred to herein. The
Indemnitee’s rights hereunder shall continue after the Indemnitee has ceased
acting as an Agent of the Company and shall inure to the benefit of the heirs,
executors and administrators of the Indemnitee.

8

--------------------------------------------------------------------------------

 

(b) Successor to the Company. The Company shall require any successor to the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

14. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent permitted by law, including those
circumstances in which indemnification would otherwise be discretionary.

15. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 14 hereof.

16. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless it is in a writing signed by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed to be or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall any such waiver constitute a continuing
waiver.

17. Notice. All notices, requests, demands and other communications given or
made pursuant to this Agreement shall be in writing and shall be deemed to have
been duly given (a) upon delivery if delivered by hand to the party to whom such
notice or other communication shall have been directed, (b) if mailed by
certified or registered mail with postage prepaid, return receipt requested, on
the third business day after the date on which it is so mailed, (c) one business
day after the business day of deposit with a nationally recognized overnight
delivery service, specifying next day delivery, with written verification of
receipt, or (d) on the same day as delivered by confirmed facsimile transmission
if delivered during business hours or on the next successive business day if
delivered by confirmed facsimile transmission after business hours. Addresses
for notice to either party shall be as shown on the signature page of this
Agreement, or to such other address as may have been furnished by either party
in the manner set forth above.

9

--------------------------------------------------------------------------------

 

18. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
exclusively by and construed and enforced in accordance with the laws of the
State of Delaware as applied to contracts between Delaware residents entered
into and to be performed entirely within Delaware. This Agreement is intended to
be an agreement of the type contemplated by Section 145 (f) of the General
Corporation Law of Delaware. The Company and the Indemnitee hereby irrevocably
and unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court, and
not in any other state or federal court in the United States of America or any
court in any other country, (b) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (c) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, irrevocably
the Corporation Trust Company as its agent in the State of Delaware as such
party’s agent for acceptance of legal process in connection with any such action
or proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware, (d) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (e) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforcement is sought needs to be
produced to evidence the existence of this Agreement. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

 

 

 

 

 

 

 

 

Indemnitee:

 

 

 

Company:

 

 

 

 

 

 

 

MARCHEX, INC.

 

 

 

 

 

Name of Indemnitee

 

 

 

By:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10